REGISTRATION RIGHTS AGREEMENT

        THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and
entered into as of May 27, 2004 by and between Taubman Centers, Inc., a Michigan
corporation (the “Company”), and GSEP 2004 Realty Corp., a Delaware corporation
(“Holder”).

        WHEREAS, Holder is receiving on the date hereof Series F Preferred
Equity (the “Equity”) in The Taubman Realty Group Limited Partnership, a
Delaware limited partnership (the “Partnership”);

        WHEREAS, in connection therewith, the Company has agreed to grant to
Holder the Registration Rights (as defined in Section 1 hereof);

        NOW, THEREFORE, the parties hereto, in consideration of the foregoing
and the mutual covenants and agreements hereinafter set forth, hereby agree as
follows:


SECTION 1. REGISTRATION RIGHTS

        If Holder receives 8.20% Series F Cumulative Redeemable Preferred Stock
of the Company (the “Preferred Stock”) upon exchange of the Equity (the
“Exchange Shares”) pursuant to the terms of the Second Amendment and Restatement
of Agreement of Limited Partnership of the Partnership, as the same has been and
may be amended from time to time (the “Partnership Agreement”), then unless such
Exchange Shares are issued to Holder pursuant to an Issuer Registration
Statement as provided in Section 2 below, Holder shall be entitled to offer for
sale pursuant to a shelf registration statement, the Exchange Shares, subject to
the terms and conditions set forth in Section 3 hereof (the “Registration
Rights”).


SECTION 2. ISSUER REGISTRATION STATEMENT

        Anything contained herein to the contrary notwithstanding, in the event
that the Exchange Shares are issued by the Company to Holder pursuant to an
effective registration statement (an “Issuer Registration Statement”) filed with
the Securities and Exchange Commission (the “Commission”), the Company shall be
deemed to have satisfied all of its registration obligations under this
Agreement.


SECTION 3. DEMAND REGISTRATION RIGHTS

        3.1 (a) Registration Procedure. Unless such Exchange Shares are issued
pursuant to an Issuer Registration Statement as provided in Section 2 hereof,
then subject to Sections 3.1(c) and 3.2 hereof, if Holder desires to exercise
its Registration Rights with respect to the Exchange Shares, Holder shall
deliver to the Company a written notice (a “Registration Notice”) informing the
Company of such exercise and specifying the number of shares to be offered by
such Holder (such shares to be offered being referred to herein as the
“Registrable Securities”). Such notice may be given at any time on or after the
date a notice of exchange is delivered by Holder to the Partnership pursuant to
the Partnership Agreement, but must be given at least fifteen (15) Business Days
prior to the anticipated consummation of the sale of Registrable Securities,
which consummation shall in any event be subject to an effective Shelf
Registration Statement (as hereinafter defined) or an effective New Registration
Statement (as hereinafter defined). As used in this Agreement, a “Business Day”
is any Monday, Tuesday, Wednesday, Thursday or Friday other than a day on which
banks and other financial institutions are authorized or required to be closed
for business in the State of New York or Michigan. Upon receipt of the
Registration Notice, the Company, if it has not already caused the Registrable
Securities to be included as part of an existing shelf registration statement
(prior to the filing of which the Company shall have given ten (10) Business
Days notice to Holder) and related prospectus that the Company than has on file
with the Commission (the “Shelf Registration Statement”) (in which event the
Company shall be deemed to have satisfied its registration obligation under this
Section 3), will cause to be filed with the Commission as soon as reasonably
practicable after receiving the Registration Notice a new registration statement
and related prospectus (a “New Registration Statement”) that complies as to form
in all material respects with applicable Commission rules providing for the sale
by Holder of the Registrable Securities, and agrees (subject to Section 3.2
hereof) to use its best efforts to cause such New Registration Statement to be
declared effective by the Commission as soon as practicable. (As used herein,
“Registration Statement” and “Prospectus” refer to the Shelf Registration
Statement and related prospectus (including any preliminary prospectus) or the
New Registration Statement and related prospectus (including any preliminary
prospectus), whichever is utilized by the Company to satisfy Holder’s
Registration Rights pursuant to this Section 3, including in each case any
documents incorporated therein by reference). Holder agrees to provide in a
timely manner information regarding the proposed distribution by Holder


1

--------------------------------------------------------------------------------

of the Registrable Securities and such other information reasonably requested by
the Company in connection with the preparation of and for inclusion in the
Registration Statement. The Company agrees (subject to Section 3.2 hereof) to
use its best efforts to keep the Registration Statement effective (including the
preparation and filing of any amendments and supplements necessary for that
purpose) until the earlier of (i) the date on which Holder consummates the sale
of all of the Registrable Securities registered under the Registration
Statement, or (ii) the date on which all of the Registrable Securities are
eligible for sale pursuant to Rule 144(k) (or any successor provision) or in a
single transaction pursuant to Rule 144(e) (or any successor provision) under
the Securities Act of 1933, as amended (the “Act”), provided, that except with
respect to any Shelf Registration, such period need not extend beyond nine
months after the effective date of the Registration Statement; and provided
further, that with respect to any Shelf Registration, such period need not
extend beyond the time period provided in this Section 3.1(a), and which
periods, in any event, shall terminate when all the Exchange Shares covered by
such Registration Statement have been sold (but not before the expiration of the
time period provided in Section 4(3) of the Act and Rule 174 thereunder, if
applicable). The Company agrees to provide to Holder a reasonable number of
copies of the final Prospectus and any amendments or supplements thereto.
Notwithstanding the foregoing, the Company may at any time, in its sole
discretion and prior to receiving any Registration Notice from Holder, include
all of Holder’s Exchange Shares or any portion thereof in any Shelf Registration
Statement. In connection with any Registration Statement utilized by the Company
to satisfy Holder Registration Rights pursuant to this Section 3, Holder agrees
that it will respond within ten (10) Business Days to any request by the Company
to provide or verify information regarding Holder or Holder’s Registrable
Securities as may be required to be included in such Registration Statement
pursuant to the rules and regulations of the Commission.

    (b)        Offers and Sales. All offers and sales by Holder under the
Registration Statement referred to in this Section 3 shall be completed within
the period during which the Registration Statement is required to remain
effective pursuant to Section 3.1(a) of this Section 3, and upon expiration of
such period Holder will not offer or sell any Registrable Securities under the
Registration Statement. If directed by the Company, Holder will return all
undistributed copies of the Prospectus in its possession upon the expiration of
such period.

    (c)        Limitations on Registration Rights. Each exercise of a
Registration Right shall be with respect to a minimum of the lesser of (i) one
hundred thousand (100,000) shares of Preferred Stock or (ii) the total number of
Exchange Shares held by Holder at such time plus the number of Exchange Shares
that may be issued upon exchange of the Equity by Holder, as adjusted for any
stock split, stock dividend, or any like matter. The right of Holder to deliver
a Registration Notice commences upon the first date Holder is permitted to
exchange the Equity pursuant to the Partnership Agreement and Holder’s
acceptance of Partnership Agreement pursuant to that certain Private Placement
Purchase Agreement of even date herewith between Holder and the Partnership. The
right of Holder to deliver a Registration Notice shall expire on the date on
which all of the Exchange Shares held by Holder or issuable upon exchange of the
Equity held by Holder are eligible for sale pursuant to Rule 144(k) (or any
successor provision) under the Act. The Registration Rights granted pursuant to
this Section 3.1 may be exercised in connection with an underwritten public
offering provided that the Company shall have the right to select the
Underwriter or Underwriters in connection with such public offering, which shall
be subject to the reasonable approval of Holder.

        3.2 Suspension of Offering. Upon any notice by the Company, either
before or after Holder has delivered a Registration Notice, that a negotiation
or consummation of a transaction by the Company or any of its subsidiaries is
pending or an event has occurred, which negotiation, consummation or event would
require additional disclosure by the Company in a Registration Statement of
material information which the Company has a bona fide business purpose for
keeping confidential and the nondisclosure of which in the Registration
Statement might cause the Registration Statement to fail to comply with
applicable disclosure requirements (a “Materiality Notice”), Holder agrees that
it will immediately discontinue offers and sales of the Registrable Securities
under the Registration Statement until Holder receives copies of a supplemental
or amended Prospectus that corrects the misstatement(s) or omission(s) referred
to above and receives notice that any post-effective amendment has become
effective; provided, that the Company may delay, suspend or withdraw the
Registration Statement for such reason for no more than sixty (60) days after
delivery of the Materiality Notice at any one time but may not do so more than
two times in any twelve month period. If so directed by the Company, Holder will
deliver to the Company all copies of the Prospectus covering the Registrable
Securities current at the time of receipt of any Materiality Notice.


2

--------------------------------------------------------------------------------

        3.3 Qualification. The Company agrees to use its best efforts to
register or qualify the Registrable Securities by the time the applicable
Registration Statement is declared effective by the Commission under all
applicable state securities or “blue sky” laws of such jurisdictions as Holder
shall reasonably request in writing, to keep each such registration or
qualification effective during the period such Registration Statement is
required to be kept effective or during the period offers or sales are being
made by Holder after delivery of a Registration Notice to the Company, whichever
is shorter, and to do any and all other acts and things which may be reasonably
necessary or advisable to enable Holder to consummate the disposition in each
such jurisdiction of the Registrable Securities owned by Holder; provided,
however, that the Company shall not be required to (x) qualify generally to do
business in any jurisdiction or to register as a broker or dealer in such
jurisdiction where it would not otherwise be required to qualify but for this
Section 3.3, (y) subject itself to taxation in any such jurisdiction, or (z)
submit to the general service of process in any such jurisdiction.

        3.4 Whenever the Company is required to effect the registration of
Exchange Shares under the Securities Act pursuant to Section 3.1 of this
Agreement, subject to Section 3.2 hereof, the Company shall:

    (a)        prepare and file with the Commission (as soon as reasonably
practical after receiving the Registration Notice, and in any event within 60
days after receipt of such Registration Notice) the requisite Registration
Statement to effect such registration, which Registration Statement shall comply
as to form in all material respects with the requirements of the applicable form
and include all financial statements required by the Commission to be filed
therewith, and the Company shall use its reasonable best efforts to cause such
Registration Statement to become effective; provided, however, that before
filing a Registration Statement or Prospectus or any amendments or supplements
thereto, or comparable statements under securities or blue sky laws of any
jurisdiction, the Company shall (i) provide Holder with an adequate and
appropriate opportunity to participate in the preparation of such Registration
Statement and each Prospectus included therein (and each amendment or supplement
thereto or comparable statement) to be filed with the Commission and (ii) not
file any such Registration Statement or Prospectus (or amendment or supplement
thereto or comparable statement) with the Commission to which Holder’s counsel
or any underwriter designated by the Holder and approved by the Company, which
approval shall not be unreasonably withheld (the “Underwriter”), shall have
reasonably objected on the grounds that such filing does not comply in all
material respects with the requirements of the Act or of the rules or
regulations thereunder;

    (b)        prepare and file with the Commission such amendments and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary (i) to keep such Registration Statement effective
and (ii) to comply with the provisions of the Act with respect to the
disposition of the Redemption Shares covered by such Registration Statement, in
each case until such time as all of such Redemption Shares have been disposed of
in accordance with the intended methods of disposition by the seller(s) thereof
set forth in such Registration Statement; provided, that except with respect to
any Shelf Registration, such period need not extend beyond nine months after the
effective date of the Registration Statement; and provided further, that with
respect to any Shelf Registration, such period need not extend beyond the time
period provided in Section 3.1(a), and which periods, in any event, shall
terminate when all the Redemption Shares covered by such Registration Statement
have been sold (but not before the expiration of the time period referred to in
Section 4(3) of the Act and Rule 174 thereunder, if applicable);

    (c)        furnish, without charge, to the Holder and each Underwriter, if
any, of the securities covered by such Registration Statement, such number of
copies of such Registration Statement, each amendment and supplement thereto (in
each case including all exhibits), and the Prospectus included in such
Registration Statement (including each preliminary Prospectus) in conformity
with the requirements of the Act, and other documents, as the Holder and such
Underwriter may reasonably request in order to facilitate the public sale or
other disposition of the Redemption Shares owned by the Holder;


3

--------------------------------------------------------------------------------

    (d)        prior to any public offering of Redemption Shares, use its
reasonable best efforts to register or qualify the Redemption Shares covered by
such Registration Statement under such other securities or blue sky laws of such
jurisdictions as the Holder or the sole or lead managing Underwriter, if any,
may reasonably request to enable the Holder to consummate the disposition in
such jurisdictions of the Redemption Shares owned by the Holder and to continue
such registration or qualification in effect in each such jurisdiction for as
long as such Registration Statement remains in effect (including through new
filings or amendments or renewals), and do any and all other acts and things
which may be necessary or advisable to enable the Holder to consummate the
disposition in such jurisdictions of the Redemption Shares owned by it,
provided, however, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section, (ii) subject itself to taxation in any
such jurisdiction or (iii) consent to general service of process in any such
jurisdiction;

    (e)        promptly notify Holder and the sole or lead managing Underwriter,
if any: (i) when the Registration Statement, any pre-effective amendment, the
Prospectus or any prospectus supplement related thereto or post-effective
amendment to the Registration Statement has been filed, and, with respect to the
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the Commission or any state securities or blue
sky authority for amendments or supplements to the Registration Statement or the
Prospectus related thereto or for additional information, (iii) of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration or the initiation or threat of any proceedings for that purpose,
(iv) of the receipt by the Company of any notification with respect to the
suspension of qualification of any Exchange Shares for sale under the securities
or blue sky laws of any jurisdiction or the initiation of any proceeding for
such purpose, (v) of the existence of any fact of which the Company becomes
aware or the happening of any event which results in (A) the Registration
Statement containing an untrue statement of a material fact or omitting to state
a material fact required to be stated therein or necessary to make any
statements therein not misleading, or (B) the Prospectus included in such
Registration Statement containing an untrue statement of a material fact or
omitting to state a material fact required to be stated therein or necessary to
make any statements therein, in the light of the circumstances under which they
were made, not misleading, and (vi) of the Company’s reasonable determination
that a post-effective amendment to a Registration Statement would be appropriate
or that there exists circumstances not yet disclosed to the public which make
further sales under such Registration Statement inadvisable pending such
disclosure and post-effective amendment; and, if the notification relates to an
event described in any of the clauses (v) or (vi) of this Section, subject to
Section 3.2, the Company shall promptly prepare a supplement or post-effective
amendment to such Registration Statement or related Prospectus or any document
incorporated therein by reference or file any other required document, so that
(1) such Registration Statement shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and (2) as thereafter
delivered to the purchasers of the Exchange Shares being sold thereunder, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading (and shall furnish to Holder and each Underwriter, if any, a
reasonable number of copies of such Prospectus so supplemented or amended); and
if the notification relates to an event described in clauses (ii) through (iv)
of this Section, the Company shall use its reasonable best efforts to remedy
such matters;

    (f)        make reasonably available for inspection by Holder, any sole or
lead managing Underwriter participating in any disposition pursuant to such
Registration Statement, Holder’s counsel and any attorney, accountant or other
agent retained by any such seller or any Underwriter material financial and
other relevant information concerning the business and operations of the Company
and the properties of the Company and any subsidiaries thereof as may be in
existence at such time as shall be necessary, in the reasonable opinion of such
Holder’s and such Underwriters’ respective counsel, to enable them to conduct a
reasonable investigation within the meaning of the Securities Act, and cause the
Company’s and any subsidiaries’ officers, directors and employees, and the
independent public accountants of the Company, to supply such information as may
be reasonably requested by any such parties in connection with such Registration
Statement;

    (g)        obtain an opinion from the Company’s counsel and a “cold comfort”
letter from the Company’s independent public accountants who have certified the
Company’s financial statements included or incorporated by reference in such
Registration Statement in customary form and covering such matters as are
customarily covered by such opinions and “cold comfort” letters delivered to
Underwriters in underwritten public offerings, which opinion and letter shall be
reasonably satisfactory to the sole or lead managing Underwriter, if any, and to
Holder, and furnish to Holder participating in the offering and to each
Underwriter, if any, a copy of such opinion and letter addressed to Holder (in
the case of the opinion) and Underwriter (in the case of the opinion and the
“cold comfort” letter);


4

--------------------------------------------------------------------------------

    (h)        in the case of an underwritten offering, make generally available
to its security-holders as soon as practicable, but in any event not later than
eighteen months after the effective date of the Registration Statement (as
defined in Rule 158(c)), an earnings statement of the Company and its
subsidiaries (which need not be audited) complying with Section 11(a) of the Act
and the rules and regulations of the Commission thereunder (including, at the
option of the Company, Rule 158);

    (i)        use its reasonable best efforts to cause all such Exchange Shares
to be listed (i) on the national securities exchange on which the Company’s
common shares are then listed or (ii) if common shares of the Company are not at
the time listed on any national securities exchange (or if the listing of
Exchange Shares is not permitted under the rules of such national securities
exchange on which the Company’s common shares are then listed), on another
national securities exchange;

    (j)        furnish to Holder and the sole or lead managing Underwriter, if
any, without charge, at least one manually signed copy of the Registration
Statement and any post-effective amendments thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits (including those deemed to be incorporated by reference);

    (k)        if requested by the sole or lead managing Underwriter or Holder
of Exchange Shares, incorporate in a prospectus supplement or post-effective
amendment such information concerning Holder, the Underwriters or the intended
method of distribution as the sole or lead managing Underwriter or Holder
reasonably requests to be included therein and as is appropriate in the
reasonable judgment of the Company, including, without limitation, information
with respect to the number of Exchange Shares being sold to the Underwriters,
the purchase price being paid therefor by such Underwriters and with respect to
any other terms of the underwritten offering of the Exchange Shares to be sold
in such offering; and

    (l)        use its reasonable best efforts to take all other steps necessary
to expedite or facilitate the registration and disposition of the Exchange
Shares contemplated hereby, including obtaining necessary governmental approvals
and effecting required filings; entering into customary agreements (including
customary underwriting agreements, if the public offering is underwritten);
cooperating with Holder and any Underwriters in connection with any filings
required by the NASD; providing appropriate certificates not bearing restrictive
legends representing the Exchange Shares; and providing a CUSIP number and
maintaining a transfer agent and registrar for the Exchange Shares.

        3.5 Indemnification by the Company. The Company agrees to indemnify and
hold harmless Holder and each person, if any, who controls Holder within the
meaning of Section 15 of the Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), as follows:

    (i)        against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement (or any amendment thereto) pursuant to which the Registrable
Securities were registered under the Act, including all documents incorporated
therein by reference, or the omission or alleged omission therefrom of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in any Prospectus (or any
amendment or supplement thereto), including all documents incorporated therein
by reference, or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;


    (ii)        against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, if such settlement is effected with the written consent of the
Company; and


    (iii)        against any and all expense whatsoever, as incurred (including
reasonable fees and disbursements of counsel), reasonably incurred in
investigating, preparing or defending against any litigation, or investigation
or proceeding by any governmental agency or body, commenced or threatened, in
each case whether or not a party, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under subparagraph (i) or (ii)
above;



5

--------------------------------------------------------------------------------

provided, however, that the indemnity provided pursuant to this Section 3.4 does
not apply with respect to any loss, liability, claim, damage or expense to the
extent arising out of (A) any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with written
information furnished to the Company by Holder expressly for use in the
Registration Statement (or any amendment thereto) or the Prospectus (or any
amendment or supplement thereto), or (B) Holder’s failure to deliver an amended
or supplemental Prospectus provided to the Holder by the Company if such loss,
liability, claim, damage or expense would not have arisen had such delivery
occurred.

        3.6 Indemnification by Holder. Holder (and each permitted assignee of
Holder, on a several basis) agrees to indemnify and hold harmless the Company,
and each of its directors and officers (including each director and officer of
the Company who signed a Registration Statement), and each person, if any, who
controls the Company within the meaning of Section 15 of the Act or Section 20
of the Exchange Act, as follows:

    (i)        against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement (or any amendment thereto) pursuant to which the Registrable
Securities were registered under the act, including all documents incorporated
therein by reference, or the omission or alleged omission therefrom of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in any Prospectus (or any
amendment or supplement thereto), including all documents incorporated therein
by reference, or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;


    (ii)        against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, if such settlement is effected with the written consent of Holder; and


    (iii)        against any and all expense whatsoever, as incurred (including
reasonable fees and disbursements of counsel), reasonably incurred in
investigating, preparing or defending against any litigation, or investigation
or proceeding by any governmental agency or body, commenced or threatened, in
each case whether or not a party, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under subparagraph (i) or (ii)
above;


  provided, however, that the indemnity provided pursuant to this Section 3.5
shall only apply with respect to any loss, liability, claim, damage or expense
to the extent arising out of (A) any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with
written information furnished to the Company by Holder expressly for use in the
Registration Statement (or any amendment thereto) or the Prospectus (or any
amendment or supplement thereto), or (B) Holder’s failure to deliver an amended
or supplemental Prospectus provided to Holder by the Company if such loss,
liability, claim, damage or expense would not have arisen had such delivery
occurred. Notwithstanding the provisions of this Section 3.6, Holder and any
permitted assignee shall not be required to indemnify the Company, its officers,
directors or control persons with respect to any amount in excess of the amount
of the total proceeds to Holder or such permitted assignee, as the case may be,
from sales of the Registrable Securities of Holder under the Registration
Statement.



6

--------------------------------------------------------------------------------

        3.7 Conduct of Indemnification Proceedings. An indemnified party
hereunder shall give reasonably prompt notice to the indemnifying party of any
action or proceeding commenced against it in respect of which indemnity may be
sought hereunder, but failure to so notify the indemnifying party (i) shall not
relieve it from any liability which it may have under the indemnity agreement
provided in Section 3.5 or 3.6 above, unless and to the extent it did not
otherwise learn of such action and the lack of notice by the indemnified party
results in the forfeiture by the indemnifying party of substantial rights and
defenses, and (ii) shall not, in any event, relieve the indemnifying party from
any obligations to the indemnified party other than the indemnification
obligation provided under Section 3.5 or 3.6 above. If the indemnifying party so
elects within a reasonable time after receipt of such notice, the indemnifying
party may assume the defense of such action or proceeding at such indemnifying
party’s own expense with counsel chosen by the indemnifying party and approved
by the indemnified party, which approval shall not be unreasonably withheld;
provided, however, that the indemnifying party will not settle any such action
or proceeding without the written consent of the indemnified party unless, as a
condition to such settlement, the indemnifying party secures the unconditional
release of the indemnified party; and provided further, that if the indemnified
party reasonably determines that a conflict of interest exists where it is
advisable for the indemnified party to be represented by separate counsel or
that, upon advice of counsel, there may be legal defenses available to it which
are different from or in addition to those available to the indemnifying party,
then the indemnifying party shall not be entitled to assume such defense and the
indemnified party shall be entitled to separate counsel at the indemnifying
party’s expense. If the indemnifying party is not entitled to assume the defense
of such action or proceeding as a result of the second proviso to the preceding
sentence, the indemnifying party’s counsel shall be entitled to conduct the
indemnifying party’s defense and counsel for the indemnified party shall be
entitled to conduct the defense of the indemnified party, it being understood
that both such counsel will cooperate with each other to conduct the defense of
such action or proceeding as efficiently as possible. If the indemnifying party
is not so entitled to assume the defense of such action or does not assume such
defense, after having received the notice referred to in the first sentence of
this paragraph, the indemnifying party will pay the reasonable fees and expenses
of counsel for the indemnified party. In such event, however, the indemnifying
party will not be liable for any settlement effected without the written consent
of the indemnifying party. If an indemnifying party is entitled to assume, and
assumes, the defense of such action or proceeding in accordance with this
paragraph, the indemnifying party shall not be liable for any fees and expenses
of counsel for the indemnified party incurred thereafter in connection with such
action or proceeding.

        3.8 Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnity agreement provided for in
Sections 3.5 and 3.6 above is for any reason held to be unenforceable by the
indemnified party although applicable in accordance with its terms, the Company
and Holder shall contribute to the aggregate losses, liabilities, claims,
damages and expenses of the nature contemplated by such indemnity agreement
incurred by the Company and Holder, (i) in such proportion as is appropriate to
reflect the relative fault of the Company on the one hand and Holder on the
other, in connection with the statements or omissions which resulted in such
losses, claims, damages, liabilities or expenses, or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative fault of but also
the relative benefits to the Company on the one hand and Holder on the other, in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits to the indemnifying party and
indemnified party shall be determined by reference to, among other things, the
total proceeds received by the indemnifying party and indemnified party in
connection with the offering to which such losses, claims, damages, liabilities
or expenses relate. The relative fault of the indemnifying party and indemnified
party shall be determined by reference to, among other things, whether the
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made by, or relates to information supplied by, the indemnifying party or the
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action.

        The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 3.8 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 3.8, Holder shall not be required
to contribute any amount in excess of the amount of the total proceeds to Holder
from sales of the Registrable Securities of Holder under the Registration
Statement.


7

--------------------------------------------------------------------------------

        Notwithstanding the foregoing, no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 3.8, each person, if any, who
controls Holder within the meaning of Section 15 of the Act shall have the same
rights to contribution as Holder, and each director of the Company, each officer
of the Company who signed a Registration Statement and each person, if any, who
controls the Company within the meaning of Section 15 of the Act shall have the
same rights to contribution as the Company.


SECTION 4. EXPENSES

        The Company shall pay all expenses incident to the performance by the
Company of the Company’s registration obligations under Sections 2 and 3,
including (i) all stock exchange, Commission and state securities registration,
listing and filing fees, (ii) all expenses incurred in connection with the
preparation, printing and distributing of any Issuer Registration Statement or
Registration Statement and Prospectus, and (iii) fees and disbursements of
counsel for the Company and of the independent public accountants of the
Company. Holder shall be responsible for the payment of any brokerage and sales
commissions, fees and disbursements of Holder’s counsel, accountants and other
advisors, and any transfer taxes relating to the sale or disposition of the
Registrable Securities by Holder pursuant to Section 3 or otherwise.


SECTION 5. RULE 144 COMPLIANCE

        The Company covenants that it will use its best efforts to timely file
the reports required to be filed by the Company under the Act and the Exchange
Act so as to enable Holder to sell Registrable Securities pursuant to Rule 144
under the Act. In connection with any sale, transfer or other disposition by
Holder of any Registrable Securities pursuant to Rule 144 under the Act, the
Company shall cooperate with Holder to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any Act legend, and enable certificates for such Registrable Securities
to be for such number of shares and registered in such names as Holder may
reasonably request at least ten (10) Business Days prior to any sale of
Registrable Securities hereunder.


SECTION 6. MISCELLANEOUS

        6.1 Integration; Amendment. This Agreement constitutes the entire
agreement between the parties hereto with respect to the matters set forth
herein and supersedes and renders of no force and effect all prior oral or
written agreements, commitments and understandings among the parties with
respect to the matters set forth herein. Except as otherwise expressly provided
in this Agreement, no amendment, modification or discharge of this Agreement
shall be valid or binding unless set forth in writing and duly executed by the
Company and Holder.

        6.2 Waivers. No waiver by a party hereto shall be effective unless made
in a written instrument duly executed by the party against whom such waiver is
sought to be enforced, and only to the extent set forth in such instrument.
Neither the waiver by any of the parties hereto of a breach or a default under
any of the provisions of this Agreement, nor the failure of any of the parties,
on one or more occasions, to enforce any of the provisions of this Agreement or
to exercise any right or privilege hereunder shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any such provisions, rights or privileges hereunder.

        6.3 Assignment; Successors and Assigns. This Agreement and the rights
granted hereunder may not be assigned by Holder without the written consent of
the Company, provided, however, that Holder may assign its rights and
obligations hereunder, following at least ten (10) days’ prior written notice to
the Company, to the direct equity owners (e.g., partners or members) or
beneficiaries, if, such persons agree in writing to be bound by all of the
provisions hereof. This Agreement shall inure to the benefit of and be binding
upon the successors and permitted assigns of all of the parties hereto.


8

--------------------------------------------------------------------------------

        6.4 Notices. All notices called for under this Agreement shall be in
writing and shall be deemed given upon receipt if delivered personally or by
facsimile transmission and followed promptly by mail, or mailed by registered or
certified mail (return receipt requested), postage prepaid, to the parties at
the addresses set forth below their names in the signature page hereto, or to
any other address or addressee as any party entitled to receive notice under
this Agreement shall designate, from time to time, to others in the manner
provided in this Section 6.4 for the service of notices; provided, however, that
notice of a change of address shall be effective only upon receipt thereof. Any
notice delivered to the party hereto to whom it is addressed shall be deemed to
have been given and received on the day it was received; provided, however, that
if such day is not a Business Day then the notice shall be deemed to have been
given and received on the Business Day next following such day and if any party
rejects delivery of any notice attempted to be given hereunder, delivery shall
be deemed given on the date of such rejection. Any notice sent by facsimile
transmission shall be deemed to have been given and received on the Business Day
next following the transmission.

        6.5 Specific Performance. The Parties hereto acknowledge that the
obligations undertaken by them hereunder are unique and that there would be no
adequate remedy at law if either party fails to perform any of its obligations
hereunder, and accordingly agree that each party, in addition to any other
remedy to which it may be entitled at law or in equity, shall be entitled to (i)
compel specific performance of the obligations, covenants and agreements of the
other party under this Agreement in accordance with the terms and conditions of
this Agreement and (ii) obtain preliminary injunctive relief to secure specific
performance and to prevent a breach or contemplated breach of this Agreement in
any court of the United States or any State thereof having jurisdiction.

        6.6 Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Michigan, but not
including the choice of law rules thereof.

        6.7 Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

        6.8 Pronouns. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the person or entity may require.

        6.9 Execution in Counterparts. To facilitate execution, this Agreement
may be executed in as many counterparts as may be required. It shall not be
necessary that the signature of or on behalf of each party appears on each
counterpart, but it shall be sufficient that the signature of or on behalf of
each party appears on one or more of the counterparts. All counterparts shall
collectively constitute a single agreement. It shall not be necessary in any
proof of this Agreement to produce or account for more than a number of
counterparts containing the respective signatures of or on behalf of both of the
parties.

        6.10 Severability. If fulfillment of any provision of this Agreement, at
the time such fulfillment shall be due, shall transcend the limit of validity
prescribed by law, then the obligation to be fulfilled shall be reduced to the
limit of such validity; and if any clause or provision contained in this
Agreement operates or would operate to invalidate this Agreement, in whole or in
part, then such clause or provision only shall be held ineffective, as though
not herein contained, and the remainder of this Agreement shall remain operative
and in full force and effect.


[SIGNATURES ON NEXT PAGE]


9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement
to be duly executed on its behalf as of the date first herein above set forth.

TAUBMAN CENTERS, INC.



By: /s/ Esther R. Blum
         ________________________________________
         Name: Esther R. Blum
         Title: Sr. Vice President, Controller,
                  and Chief Accounting Officer

Address: 200 East Long Lake Road
                  Suite 300
                  Bloomfield Hills, MI 48304


GSEP 2004 REALTY CORP.



By: /s/ Eric Lane
         ________________________________________
         Name: Eric Lane
         Authorized Person

Address: c/o Goldman Sachs & Co.
                  One New York Plaza
                  New York, New York 10004
                  Attn:


10